     Case 2:18-cr-00345-JFW Document 114 Filed 03/07/19 Page 1 of 4 Page ID #:940



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     JEFF MITCHELL (Cal. Bar No. 236225)
 4   Assistant United States Attorney
     Deputy Chief, Violent & Organized Crime Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0698
 7        Facsimile: (213) 894-7631
          E-mail:    jeff.mitchell@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 18-345-JFW

13              Plaintiff,                    GOVERNMENT’S THIRD SUPPPLEMENTAL
                                              POSITION RE: SENTENCING
14                   v.
                                              SENTENCING DATE:     3/8/2019
15   JOHN SARO BALIAN,

16
                Defendant.
17

18

19        Plaintiff United States of America, by and through its counsel
20   of record, the United States Attorney for the Central District of
21   California and Assistant United States Attorney Jeff Mitchell, hereby
22   files its third supplemental sentencing position relating to
23   defendant John BALIAN.
24   //
25   //
26   //
27

28
     Case 2:18-cr-00345-JFW Document 114 Filed 03/07/19 Page 2 of 4 Page ID #:941



 1        The government’s third supplemental position regarding

 2   sentencing is based upon the attached memorandum of points and

 3   authorities, the files and records in this case, the Presentence

 4   Report, and any other evidence or argument that the Court may wish to

 5   consider at the time of sentencing.

 6   Dated: March 7, 2019                 Respectfully submitted,

 7                                        NICOLA T. HANNA
                                          United States Attorney
 8

 9                                        LAWRENCE S. MIDDLETON
                                          Assistant United States Attorney
10                                        Chief, Criminal Division

11
                                            /s/ Jeff Mitchell
12                                        JEFF MITCHELL
                                          Assistant United States Attorney
13
                                          Attorneys for Plaintiff
14                                        UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
     Case 2:18-cr-00345-JFW Document 114 Filed 03/07/19 Page 3 of 4 Page ID #:942



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         On February 25, 2019, the government submitted its sentencing

 4   position and argued for a two-level enhancement for an Abuse of

 5   Position of Trust, pursuant to USSG § 3B1.3.         (Dkt. No. 90.)

 6         On March 7, 2019, the Court issued a minute order ordering the

 7   government to file a supplemental brief addressing the applicability

 8   of the abuse of trust enhancement for offenses calculated under

 9   § 2C1.1, and to address Application Note 6.

10   II.   ARGUMENT
11         Count One of the Information charges defendant with Bribery, in

12   violation of 18 U.S.C. § 666.       Bribery offenses are examined under

13   Section 2C1.1 of the Sentencing Guidelines.         Application Note 6 to

14   § 2C1.1 states that district courts should “not apply § 3B1.3 (Abuse

15   of Position of Trust or Use of Special Skill)” enhancements when

16   calculating the Guidelines for bribery offenses.

17         If the Court were to apply the § 3B1.3 enhancement for an Abuse

18   of Position of Trust it would constitute impermissible double

19   counting, because inherent to all bribery offenses is an element of

20   an abuse of trust.     See United States v. Ford, 21 F.3d 759, 765 (7th

21   Cir. 1994) (noting that “every act of public bribery inherently

22   entails an abuse of public trust”).        It is for these reasons that the

23   Guidelines do not typically permit an additional enhancement under

24   § 3B1.3 for an Abuse of Position of Trust.1

25

26
           1Prior versions of the Sentencing Guidelines permitted § 3B1.3
27   enhancements if the offense level was calculated using the Bribery
     cross-referenced subparagraphs in § 2C1.1(c), but 2004 version of the
28   Guidelines eliminated the enhancement for all offenses calculated
     under § 2C1.1.
     Case 2:18-cr-00345-JFW Document 114 Filed 03/07/19 Page 4 of 4 Page ID #:943



 1   III. SENTENCING GUIDELINES
 2         The government submits that the Sentencing Guidelines should be

 3   calculated as followed:

 4         Leading Base Offense (Count One)                          14

 5         Value of Bribe                                            +2

 6         Multiple Count Adjustment                                 +2

 7         Acceptance of Responsibility                              -3

 8   IV.   CONCLUSION
 9         For the foregoing reasons, the government respectfully requests

10   that the Court impose a sentence at the high-end of the Sentencing

11   Guidelines, followed by three years’ of supervised release, a

12   special assessment of $300, and a fine of $95,000.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
